           Case 1:21-cv-02965 Document 1 Filed 04/07/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
WILLIAM RAPP,

                                            Plaintiff,

        -against-                                    Post Office case No.: 105-20-00463480A

UNITED STATES POSTAL SERVICE,

                                             Defendant.
------------------------------------------------------------------X
                                   SUMMONS IN A CIVIL ACTION
To:     UNITED STATES POSTAL SERVICE
        39 Sullivan St
        Wurtsboro, NY 12790
A lawsuit has been filed against you. Within 21 days after service of this summons on you (not counting
the day you received it) — or 60 days if you are the United States or a United States agency, or an
officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
name and address are:

MATTHEW SAMRADLI, ESQ., 1 DOLSON AVENUE, MIDDLETOWN NY 10940.

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint.

You also must file your answer or motion with the court.

                                                                      CLERK OF COURT


Date:
                                                                       Signature of Clerk or Deputy Clerk
              Case 1:21-cv-02965 Document 1 Filed 04/07/21 Page 2 of 6




UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
WILLIAM RAPP,

                                   Plaintiff,                           VERIFIED COMPLAINT

              -against-
                                                                        Case No.:
UNITED STATES POSTAL SERVICE


                                     Defendant.
-------------------------------------------------------------------X

         Plaintiff, WILLIAM RAPP, by his attorneys, SOBO & SOBO, L.L.P., as and for

the Verified Complaint, herein alleges the following:

                                   BASIS FOR JURISDICTION

Pursuant to 28 U.S.C. SECTION 1346 (b), the United States district courts shall have

exclusive jurisdiction over all actions brought by or against the Postal Service for a tort

claim.

         1.        That at all times hereinafter mentioned, the plaintiff was and still is a

resident of the County of Sullivan, State of New York and resides at 47 Oaks Street,

Wurtsboro NY, 12790.

         2.        That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was and still is a federal government

agency existing in the State of New York.

         3.        That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was and still maintains a facility

organized and existing at 39 Sullivan Street, Wurtsboro, N.Y. 12790.
            Case 1:21-cv-02965 Document 1 Filed 04/07/21 Page 3 of 6




       4.       That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was and still is a business entity

existing within the State of New York.

       5.       That at all times hereinafter mentioned, up information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was and still is a federal business

entity doing business within the State of New York.

       6.       That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was the owner of a certain premises

located 39 Sullivan Street, Wurtsboro, County of Sullivan, and State of New York.

       7.       That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, maintained the aforesaid premises.

       8.       That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, managed the aforesaid premises.

       9.       That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, controlled the aforesaid premises.

       10.      That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, operated the aforesaid premises.

       11.      That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was the lessee of the aforesaid

premises.

       12.      That at all times hereinafter mentioned, upon information and belief, the

defendant, UNITED STATES POSTAL SERVICE, was the lessor of the aforesaid

premises.
          Case 1:21-cv-02965 Document 1 Filed 04/07/21 Page 4 of 6




       13.     That at all times hereinafter mentioned, the aforesaid premises was the situs

of the within accident.

       14.     That on or about January 20th, 2020, while this plaintiff was lawfully upon

the aforesaid premises, he was caused to be precipitated to the ground, thereby sustaining

severe and serious personal injuries.

       15.     The negligent, wanton, reckless, and careless acts of the defendants, was a

cause of the accident and resultant injuries.

       16.     That the defendant, was negligent, wanton, reckless, and careless in, among

other things, allowing, causing, and/or permitting dangerous, hazardous, slippery and/or

unsafe conditions to exist on the aforesaid premises; in acting with reckless disregard for

the safety of others; in creating a trap like condition; and the defendant, was in other ways

negligent, wanton, reckless, and careless.

       17.     That the defendant, had actual and/or constructive notice of the dangerous

and/or defective conditions in that the conditions existed for a sufficient length of time

prior to the happening of the incident and in the exercise of reasonable care, the defendant

could have and should have had knowledge and notice thereof and further, the defendant,

created said condition.

       18.     The limited liability provisions of CPLR 1601 do not apply pursuant to the

exceptions of CPLR 1602, including, but not limited to, 1602(2)(iv), 1602(7) and 1602(11).

       19.     That by reason of the foregoing, this plaintiff was caused to sustain severe

and serious personal injuries to his mind and body, some of which, upon information and

belief, are permanent with permanent effects of pain, disability, disfigurement and loss of

body function. Further, this plaintiff was caused to expend and become obligated for
            Case 1:21-cv-02965 Document 1 Filed 04/07/21 Page 5 of 6




diverse sums of money for the purpose of obtaining medical care and/or cure in an effort

to alleviate the suffering and ills sustained as a result of this accident; the plaintiff further

was caused to lose substantial periods of time from his normal vocation and activities, and

upon information and belief, may continue in that way into the future and suffer similar

losses.

          20.   That by reason of the foregoing, this plaintiff has been damaged in a sum

that exceeds the jurisdictional limits of all lower courts which would otherwise have

jurisdiction of this matter.

          WHEREFORE, plaintiff demands judgment against the defendants, and each of

them, as follows:

          In the federal action against defendant, UNITED STATES POSTAL SERVICE,

seeking compensatory damages in a sum that exceeds the jurisdictional limits of all lower

courts which would otherwise have jurisdiction in this matter, together with the costs and

disbursements of this action.


            April 6
DATED: ___________________, 2021
       Middletown, New York


                                                         ________________________
                                                        MATTHEW SAMRADLI, ESQ.
                                                        SOBO & SOBO, LLP
                                                        Attorneys for Plaintiff
                                                        One Dolson Avenue
                                                        Middletown, NY 10940
                                                        (845) 343-7626
Case 1:21-cv-02965 Document 1 Filed 04/07/21 Page 6 of 6
